

116 HR 6766 IH: To temporarily modify the John H. Chafee Foster Care Program for Successful Transition to Adulthood in response to the COVID–19 pandemic, and for other purposes.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6766IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Langevin (for himself, Mr. Bacon, Ms. Bass, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo temporarily modify the John H. Chafee Foster Care Program for Successful Transition to Adulthood in response to the COVID–19 pandemic, and for other purposes.1.Temporary modifications to the John H. Chafee Foster Care Program for Successful Transition to Adulthood in response to the COVID–19 pandemic(a)Increase in funding(1)GenerallyThe dollar amount specified in section 477(h)(1) of the Social Security Act for fiscal year 2020 is deemed to be $483,000,000—(A)of which $340,000,000 shall be available through the end of fiscal year 2021 for the purpose described in section 477(a)(4) of such Act; and(B)the remainder of which shall be available as provided in such section 477(h)(1).(2)Education and training vouchersThe dollar amount specified in section 477(h)(2) of the Social Security Act for fiscal year 2020 is deemed to be $220,000,000—(A)of which $160,000,000 is authorized to be available through the end of fiscal year 2021 for the purpose described in section 477(a)(5) of such Act; and(B)the remainder of which is authorized to be available as provided in such section 477(h)(2).(b)Inapplicability of state matching requirement to additional funds(1)In generalIn making payments under subsections (a)(4) and (e) of section 474 of the Social Security Act from the additional funds, the percentage specified in subsections (a)(4)(A)(i) and (e)(1) of such section are, respectively, deemed to be 100 percent.(2)Additional funds definedIn paragraph (1) of this subsection, the term additional funds means the amounts deemed by subsection (a) of this section to be specified in each of paragraphs (1) and (2) of section 477(h) of the Social Security Act, to the extent the amount involved exceeds the amount specified in the respective paragraph without regard to such subsection (a).(c)Full and expeditious disbursement of fundsThe Secretary of Health and Human Services shall fully disburse the amounts payable to States under subsections (a)(4) and (e) of section 474 of the Social Security Act, and the amounts payable to Indian tribes, tribal organizations, and tribal consortia under section 477(j) of such Act, for fiscal years 2020 and 2021 as expeditiously as possible.(d)Maximum age limitation on eligibility for assistanceDuring fiscal years 2020 and 2021, a child may be eligible for services and assistance under section 477 of the Social Security Act until the child attains 26 years of age, notwithstanding any contrary certification made under such section.(e)Waiver of limitations on percentage of funds used for housing assistance; eligibility for fundsNotwithstanding sections 477(b)(3)(B) and 477(b)(3)(C) of the Social Security Act, a State may use more than 30 percent of the funds paid to the State from its allotment under section 477(c) of such Act for fiscal year 2020 for room or board, and the funds may be used for youth eligible for services under section 477 of such Act who have attained 18 years of age and who experienced foster care at 14 years of age or older.(f)Elimination of certain requirementsSection 477(i)(3) of the Social Security Act shall have no force or effect during fiscal year 2020 or 2021.2.Medicaid outreachThe agency of each State that is responsible for administering the State plan approved under part E of title IV of the Social Security Act, in consultation with such other agencies as are appropriate or interested, shall establish and conduct an outreach program designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan approved under title XIX of such Act by reason of section 1902(a)(10)(A)(i)(IX) of such Act.3.Temporary increase in funding for HUD family unification programIn addition to any amounts otherwise made available for fiscal year 2021 for the family unification program under section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)), there is authorized to be appropriated for fiscal year 2021, $20,000,000 for assistance under such section for use only for youths eligible for such assistance under paragraph (2)(B) of such section.